The Honorable Richard Simmons State Representative 1751 CR 508 Rector, AR 72461-8010
Dear Representative Simmons:
This is in response to your request for an opinion on the following question:
Can a township eliminate its Office of Constable?
It is my opinion that the answer to this question is "no."
The Office of Constable is established by our constitution. Article 7, Section 47 of the Constitution of Arkansas provides as follows:
  The qualified electors of each township shall elect the constable for the term of two years, who shall be furnished by the presiding judge of the county court with a certificate of election, on which his official oath shall be indorsed.
Thus, even assuming the existence of some general authority for a "township" to take action of this nature,1 it is clear, in my opinion, that elimination of the Office of Constable would be contrary to the Constitution.
Please note that I have enclosed a copy of Attorney General Opinion No. 77-023 wherein a similar conclusion was reached regarding the authority of the General Assembly to abolish the Office of Constable. It was also concluded in that opinion, and I agree, that the power of a Quorum Court under Amendment 55 to "abandon any elective county office" does not extend to the Office of Constable because such office is a township office. Ark. Const. amend. 55, § 2(b); see also A.C.A. § 14-14-604(3) (Repl. 1998) (recognizing that Constables are township officers who are not within the provisions of Amendment 55, § 2(b)).
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
Enclosure
1 "Townships" are political subdivisions which appear to have little remaining efficacy save for the election of constables and the operation of certain "wet/dry" "local option" statutes. See Arkansas Constitution art. 7, § 47 (election of constables), and A.C.A. § 3-8-205 (Supp. 1997) (local option elections). Justices of the peace were formerly elected by "township" but this procedure has been replaced by the quorum court districts.